Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/13/2022.  Presently claims 1-20 are pending. 
Claims 1, 10 and 15 rejected under Claim Rejections - 35 USC § 112(a) because the claim introduce a new matter.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notice; Applicant argued that the prior arts of Wilkens (US6530311B1) and Herron (US20110023732A1) does not disclose the new limitation of “the at least one operating condition being neither a hydraulic conduit pressure nor a bale size”.
In response to this argument, the new limitation is generated Claim Rejections - 35 USC § 112(a) because the inventor attempts to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent (MPEP 2173.05).
Further, the Applicant clearly disclose that “the at least one operating condition being a bale size” (please see Applicant claims 5, 13 and 19 that originally filed before the current amended claims filed on 01/13/2022, also the Applicant’ specification paragraphs 0009, 0013, 0021, 0032 and 0034)
Therefore, No prior arts been provided in this final rejection because the patentability of the claims cannot be determine, the Applicant adds this limitation because the prior arts of Wilkens (US6530311B1) and Herron (US20110023732A1) disclose “the at least one operating condition being a hydraulic conduit pressure and a bale size”. 

Specification
The amendment filed 01/13/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
there is no written description regarding “the at least one operating condition being neither a hydraulic conduit pressure nor a bale size.” Instead, in the specification submission on 02/03/2020, in paragraphs 0009, 0013, 0021, 0032 and 0034: is described as “the at least one operating condition being a bale size". 
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 10, and 15 there is no written description regarding “the at least one operating condition being neither a hydraulic conduit pressure nor a bale size”. Instead in the specification submission on 02/03/2020, in paragraphs 0009, 0013, 0021, 0032 and 0034: is described as “the at least one operating condition being a bale size". 
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.

Claims 2-9 are rejected because they depend from claim 1.
Claims 11-14 are rejected because they depend from claim 10.
Claims 16-20 are rejected because they depend from claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753